Order affirmed, with costs. First and second questions certified answered in the negative. Third question certified answered in the affirmative. No opinion.
Concur: Conway, Ch. J., Desmond, Dye, Fuld, Frobssel and Burke, JJ. Van Voorhis, J., concurs but entertains the view that no liquidation can occur resulting in placing the Lee Shubert estate in the position of an ordinary creditor under section 73 of the Partnership Law, by reason of the action taken by Jacob J. Shubert in the light of the will of Lee Shubert,